Citation Nr: 1225090	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  09-40 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefit sought.  

In August 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbosacral spine had its onset in service.  


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision the Board grants service connection for degenerative disc disease of the lumbosacral spine, which constitutes a complete grant of the benefit sought.  As such, no discussion of VA's duty to notify or assist is necessary. 

The Veteran claims service connection for a low back disorder as being due to a fall in service in about 1966.  He testified during the August 2011 Travel Board hearing that while on board a very small ship, he fell down an open hatch and hurt his back when he hit the floor.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Further, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Service treatment records do not include any medical records referable to a back injury, or relevant treatment, findings, or diagnosis in service.  The report of a December 1967 discharge examination contains a finding of an eight inch scar of the left side of the chest.

Post-service, the claims file contains VA and private treatment records dated from 2003 through August 2011.  The Veteran was seen in March 2003 for complaints including right flank pain.  He was seen in November 2003 for complaints of severe back pain.  The treatment report contains an assessment of severe back pain; spondylolisthesis of the lumbosacral spine by CT; and recurrent flank pain/renal calculi.  A subsequent November 2003 private MRI examination report contains an impression of (1) first degree spondylolisthesis of L5 on S1 secondary to bilateral spondylolysis of the pars interarticularis of L5; (2) foraminal stenosis bilaterally at the L5-S1 level; and (3) mild degenerative change with multiple mild diffuse disc bulges as described (mild bulge of the T12-L1 disc with mild degenerative spurring).  Subsequent private treatment records show continued treatment for low back symptomatology, variously diagnosed.

A January 2009 VA annual physical examination report noted that active problems included osteoarthritis, and that new changes in the Veteran's health included that he was involved in a motor vehicle accident in December, which shows no low back involvement.

In an August 2011 statement, Guy A. Navarra, M.D., stated that he was the Veteran's primary care physician.  He stated that the Veteran had been under the care of his practice since 2000 and had been treated since then for his chronic back pain, which from the initial visit the Veteran attributed to injuries while in the Navy.

In a statement received in September 2011, a coworker who worked with the Veteran from 1990 to 2006, stated that he was aware that the Veteran always had very bad pain in his back, which the Veteran had said was from a fall in service.  He stated that the Veteran had to retire in 2006 because of the back pain.  The coworker stated that he had had to help the Veteran with any heavy lifting due to the Veteran's inability to do those functions due to his bad back.

In a statement received in September 2011, the Veteran's daughter stated that the Veteran had always had a lot of pain in his back, which had gotten worse over time, now requiring a cane; and he had told her this was from an accident during service in the Navy. 

In a statement received in September 2011, the Veteran's son stated that as long as he could remember, the Veteran had had trouble with his back that he said was from his time in the Navy.  The Veteran's son stated that this condition had worsened over time.

During the August 2011 Travel Board hearing, the Veteran testified that while on board a very small ship during service in the Navy, he fell down an open hatch and hurt his back when he hit the floor.  He reported he was treated by a corpsman but indicated that no record was kept, and he told that if it still hurt when they reached port, he would be sent to the hospital for an X-ray.  By the time they reached port he felt all right for the time being, and he did not go to the hospital.  

The Veteran testified that while returning to the U.S. on that trip that he fell back into some gauges and hit his back again.  He testified that he had cut his back from the first fall injury.  He did not seek treatment on returning home as he did not want to delay is liberty and being with his wife whom he had not seen for some time.  

He testified indicating that his back then did not bother him so much as to seek treatment until the mid-1970s.  At that time he received treatment and it eased up in symptoms, but then around 2000, it started to really bother him with significant symptoms associated with the currently diagnosed lumbosacral spine condition.  He reported that he fell again in 2008 and in 2009 (on ice) but that these were not the genesis of the lumbosacral spine disorder he has now.  He testified in effect that he has had a chronic, recurrent  back pain ever since the inservice injury to his back when he fell down the open hatch; and that although he did fall again in 2008 and 2009, at that point he had already been under treatment for his back.  The Veteran testified that the eight inch scar noted in the December 1967 discharge examination report actually was associated with his back injury and was on the back and not the chest as noted in the report. 

The Board finds the Veteran's report of low back injury and symptoms in service and a continuity of such symptoms since then to be credible given the report's internal consistency with the other facts of the case as discussed above.  The Board finds the Veteran's statements on this to be consistent with the nature of his service in the Navy, the finding contained in the discharge examination report, the lay statements of those familiar with the continuity of symptoms after service, and the statement by Dr. Navarra as to the low back treatment over a number of years prior to the Veteran's claim for service connection.  Dr. Navarra's statement-indicating that the Veteran reported long before his service connection claim and in the process of seeking treatment that his low back symptomatology had its onset in service is very probative on the question of the onset of the condition and whether there has been a continuity of symptoms since service.  

There is no evidence inconsistent with the Veteran's account and the evidence, both lay and clinical, show an internal consistency with the Veteran's claim.  Therefore the Board finds the Veteran's statements and testimony to be very credible and competent, and therefore probative as to the continuity of relevant symptoms since service.  Thus the evidence overall is at least in equipoise as to whether the Veteran's diagnosed lumbosacral spine disorder shows a continuity of relevant symptoms since service; and therefore, the evidence is at least in equipoise as to whether the Veteran's diagnosed lumbosacral spine disability is etiologically related to service as due to the fall described in detail by the Veteran.  As such, service connection for degenerative disc disease of the lumbosacral spine is warranted.


ORDER

Service connection for degenerative disc disease of the lumbosacral spine is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


